Citation Nr: 1508351	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-16 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a compensable rating for grade 1 anterolisthesis of L5 on S1, prior to February 6, 2014.

2.  Entitlement to a rating in excess of 10 percent for grade 1 anterolisthesis of L5 on S1, since February 6, 2014.

3.  Entitlement to a compensable rating for bilateral tinea pedis.

4.  Entitlement to a compensable rating for bilateral onychomycosis of the toenails.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from December 2005 to December 2009.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California (January 2010) and Phoenix, Arizona (July 2010).  Jurisdiction of the claims file is currently with the RO in Phoenix, Arizona.   

The Veteran testified before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is of record.

The Board notes that additional evidence has been associated with the claims file following the issuance of the May 2014 Supplemental Statement of the Case (SSOC).  However, in a November 2014 statement the Veteran waived AOJ consideration of such evidence.  38 C.F.R. § 20.1304 (2014).  Therefore, the Board may properly consider such evidence.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's grade 1 anterolisthesis of L5 on S1 has reflected painful forward flexion equivalent to greater than 60 degrees, but less than 85 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, incapacitating episodes requiring bedrest, or neurological deficits associated with the Veteran's back disability have not been demonstrated.  

2.  For the entire period of appeal, the Veteran's tinea pedis is manifested by itching, blisters, discoloration, and flaking of the skin and is treated with topical creams, involves less than five percent of the entire body or of exposed areas affected, and does not require systemic therapy.

3.  The Veteran's bilateral onychomycosis of the toenails does not cover an area of at least 5 percent, but less than 20 percent of the entire body, and does not require intermittent systemic therapy.


CONCLUSIONS OF LAW

1.  Prior to February 6, 2014, a rating of 10 percent, but no higher, is warranted for grade 1 anterolisthesis of L5 on S1 lumbar.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2014).

2.  Since February 6, 2014, the criteria for a disability rating higher than 10 percent for grade 1 anterolisthesis of L5 on S1 are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5237 (2014).

3.  The criteria for an initial compensable rating for tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, DCs  7806, 7813 (2014).

4.  The criteria for an initial compensable rating for bilateral onychomycosis of the toenails have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, DCs 7806, 7813 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Spine

In a January 2010 rating decision, the RO granted service connection for low back pain and assigned a noncompensable initial rating pursuant to Diagnostic Code 5237, effective December 12, 2009.  In April 2014, the rating was increased to 10 percent, effective February 6, 2014.  The Veteran's service-connected disability was recharacterized as grade 1 anterolisthesis of L5 on S1, previously rated as low back pain.  The effective date corresponds to a VA examination report.

Under the general rating formula for diseases and injuries of the spine set forth in Diagnostic Code 5237, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; when muscle spasm, guarding, or localized tenderness does not result in either an abnormal gait or abnormal spinal contour; or when there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires either that forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or that favorable ankylosis of the entire thoracolumbar spine is shown.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Note 2.

After a review of all of the evidence, the Board finds that a 10 percent rating is warranted for the entire period of this appeal.  In essence, as above, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date chosen by the RO.  The RO apparently determined that a higher rating could be assigned on the basis of the Veteran's range of motion findings at his February 2014 VA examination.  Based on a thorough review of the record, the Board finds it is factually ascertainable that the Veteran's painful range of motion has persisted throughout the period on appeal, not simply after the February 2014 examination.  Therefore, a 10 percent rating is warranted for the service-connected back disability for the entire period on appeal.

Nevertheless, neither VA examination in December 2009 or February 2014, reflects forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (even considering pain) or combined range of motion of the thoracolumbar spine less than 120 degrees.  Moreover, while muscle spasms have been noted neither muscle spasm nor guarding severe enough to result in an abnormal gait or abnormal spine contour has been demonstrated.  Also, incapacitating episodes requiring bedrest or separate neurological findings have not been demonstrated.  

The Board has reviewed the Veteran's treatment records, and has considered the Veteran's use of pain medications for his back and numbing agents.  The Board also notes that the Veteran has received chiropractic care and acupuncture for his service-connected back disability.

The Board has considered that a July 2013 VA chiropractic consultation reflects flexion of 30 degrees.  However, when evaluated at a subsequent February 2014 VA examination the Veteran demonstrated 65 degrees of motion with no objective painful motion.  The Board finds that the July 2013 range of motion finding is not consistent with range of motion findings demonstrated throughout the rating period on appeal and does not warrant a rating greater than 10 percent, especially since range of motion results at his subsequent February 2014 VA examination are more consistent with a 10 percent disability rating.  Additionally, the range of motion findings at the July 2013 treatment visit when considered together do not equate to a combined range of motion of the thoracolumbar spine less than 120 degrees which is necessary for a 20 percent disability rating. 

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled. Id.; see also DeLuca.  The Veteran has complained about back pain, but even considering pain, the Veteran's forward flexion is not consistently less than 60 degrees; moreover his combined range of motion of the thoracolumbar spine was greater than 120, even considering pain.  As such, the Board concludes that the back pain is not of such severity as to merit a rating in excess of 10 percent rating even when contemplating pain, repetitive motion, and flare-ups, as these symptoms do not cause sufficient functional limitation.

As such, the Board also finds that the preponderance of the evidence is against any rating higher than 10 percent for any portion of the period on appeal.

Bilateral Tinea Pedis

The Veteran's service-connected tinea pedis is rated under Diagnostic Code 7813 at a noncompensable level (zero percent rating). 38 C.F.R. § 4.118, Diagnostic Code 7813.  This diagnostic code provides that dermatophytosis, which includes ringworm of the feet, i.e., tinea pedis, is to be rated based on the predominant disability and the RO determined that the Veteran's tinea pedis was most appropriately rated as analogous to dermatitis or eczema under Diagnostic Code 7806.  See 38 C.F.R. § 4.20.

Specifically, 38 C.F.R. § 4.118, Diagnostic Code 7813 states that dermatophytosis is to be rated as disfigurement of the head, face, or neck (under Code 7800); scars (under Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (under Code 7806) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2014).  Here, the clinical record reflects that the Veteran's tinea pedis of the bilateral feet is most appropriately evaluated as dermatitis under Diagnostic Code 7806 as there is no evidence or allegation that the disability involves any area on the body other than the feet, or that there are resulting scars.

Under 38 C.F.R. § 4.118, Diagnostic Code 7806, a noncompensable rating is warranted when there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected; and no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted when there is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.

In a March 2010 statement the Veteran reported that his feet are itchy, dry and flaky.  He reported scrubbing his feet and that the next day there could be more flaky skin and/or ripped open skin that hurts because it is ripped open.  The Veteran reported that it is uncomfortable to have his socks rubbing on his flesh. At his July 2014 BVA hearing he testified that the flesh on his feet rip off and it is like he has a paper cut between his toes.  He noted that his skin will heal, crack, heal, crack or stay white and then crack and then get white again in between his toes. He reported that he had been given iodine to try and dry out his skin but it does not seem to help. The Veteran indicated that he changes his socks frequently to keep his feet dry.  

None of the statements given by the Veteran reflect that his tinea pedis is located anywhere other than his feet or that he requires systemic therapy such as corticosteroids or other immunosuppressive drugs.

During a December 2009 VA examination the Veteran reported getting blisters in the web spaces between his toes and also experiencing itching at the toes.  He reported no treatment in the past 12 months.  Physical examination revealed fissuring at the web spaces and that some web spaces are moist, while others have dry, flaking skin. 

VA treatment records reflect complaints of itchiness between the Veteran's toes and at the bottom of his feet.  A May 2010 VA treatment record noted interdigital macerations.  Other VA treatment records noted the use of Castellani paint between his toes for athlete's feet.  There is no indication in his VA treatment records that the Veteran's skin condition has spread beyond his feet or requires treatment beyond topical therapy.

On review of the foregoing evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected tinea pedis is productive of criteria warranting a compensable rating. 

In this regard, while the Veteran, has competently and credibly described symptoms such as itching, scaling, and maceration of the skin, the evidence does not show that there is involvement of at least five percent of the entire body or exposed areas are affected.

Furthermore, the Veteran's treatment has not included intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs and the clinical records on file do not reflect that intermittent systemic therapy is required.  The Veteran has only reported, and the record only reflects, the use of topical medications to treat tinea pedis of the bilateral feet.  Such treatment does not qualify as 'systemic therapy' because systemic therapy involves treatment via oral or intramuscular delivery. 

Simply stated, while the Veteran may have some problems with this disorder, they do not rise to the level of a compensable evaluation at this time. 

Based on the foregoing, the Board concludes that the disability due to the Veteran's tinea pedis is not manifested by symptomatology that more nearly approximates the criteria for an initial compensable rating for the disorder.  See 38 C.F.R. § 4.7. Accordingly, the preponderance of the evidence is against the claim, and the claim for an initial compensable rating for bilateral tinea pedis must be denied.

Bilateral Onychomycosis of the Toenails

The Veteran maintains that a compensable rating is warranted for the service-connected onychomycosis.  The Veteran's onychomycosis disability is not specifically listed in the rating schedule and has been consistently rated by analogy by the RO under Diagnostic Code 7813.

As noted above, diagnostic code 7813 states that dermatophytosis (ringworm of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris) is to be rated under the diagnostic code for disfiguring scars to the head, face or neck (Diagnostic Code 7800), other scars (Diagnostic Codes 7801-7805), or dermatitis (Diagnostic Code 7806), depending upon the predominant disability. 38 C.F.R. § 4.118, Diagnostic Code 7813.  As the Veteran's onychomycosis affects only his feet and has not been shown to cause any scarring, the Board will rely on Diagnostic Code 7806, governing dermatitis. 

As already noted, diagnostic code 7806 provides that a noncompensable rating is warranted when less than 5 percent of the entire body is affected, and the condition requires no more than the use of topical therapy during the past 12 months.  A 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas is affected; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  38 C.F.R. § 4.118, Diagnostic 7806.

During an April 2010 VA examination report, the Veteran noted having bilateral onychomycosis which had been treated with topical Lamisil.  The Veteran reported that he had gone to get lab work done to take an oral antifungal medication but based on the results of testing he was unable to take oral medication.  Upon physical examination, the examiner noted that both great toenails were thickened, dysmorphic and yellowed.  It was additionally noted that the 5th digits distal aspects were thickened and yellowed.  The affected area was noted to be less than 5 percent of the total body surface area.

In an April 2014 VA examination the Veteran reported that he has thickened nails with discoloration to the bilateral 1st and 5th nail plates with pain. The Veteran stated that he has to file his nails flat to decrease the pressure and he soaks his nails to help with trimming.  The Veteran reported the use of topical betadine to toenails but that it has not helped.  The VA examiner noted that the Veteran had taken topical medication for 6 weeks or more, but not constant.  The VA examiner stated that the Veteran's infection covered less than 5 percent of his total body area. 

The Veteran testified at his July 2014 BVA hearing that he had had been treated with removal of his nails in the past.  He noted that he gets his nails trimmed and has to constantly wash his shoes, soles, feet and use peroxide on his feet to take care of his onychomycosis. 

Upon review of all the evidence of record, both lay and medical, the Board finds that an initial compensable rating for onychomycosis is not warranted at any time during the appeal period.  In order to obtain a higher, 10 percent, rating under Diagnostic Code 7806, the onychomycosis disability must cover an area of at least 5 percent, but less than 20 percent of the entire body, or require intermittent systemic therapy.  Here, the medical evidence shows that the April 2010 and April 2014 VA examiners specifically found the Veteran' skin disorders to cover less than five percent of his total body area.

Further, although the medical evidence reflects the use of topical antifungal medication there is no evidence that the Veteran's onychomycosis of the feet has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  The topical antifungal medication was used on the affected areas, and is not considered systemic therapy. 

Based on the foregoing, the Board concludes that the disability due to the Veteran's onychomycosis of the feet is not manifested by symptomatology that more nearly approximates the criteria for an initial compensable rating for the disorder.  See 38 C.F.R. § 4.7.  Accordingly, the preponderance of the evidence is against the claim, and the claim for an initial compensable rating for onychomycosis of the feet must be denied.

Other Considerations

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claims, the applicable rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disabilities, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his spine, tinea pedis and onychomycosis, he has not submitted evidence of unemployability, or claimed to be unemployable.  At his July 2014 BVA hearing the Veteran reported that he was a student.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

With respect to the Veteran's increased rating claims, these claims arise from his disagreement with the initial ratings following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

The Veteran was afforded VA examinations in December 2009 (tinea pedis), April 2010 and April 2014 (onychomycosis) and December 2009 and February 2014 (spine).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since the most recent examinations.  

The Board finds the above examinations to be thorough and adequate upon which to base decisions with regard to the Veteran's claims.  The examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disabilities under the applicable rating criteria.

Discussion of the Veteran's July 2014 Veterans Law Judge (VLJ) hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearing.  Sources of evidence relevant in this regard were identified during this hearing, and the record was held open for the Veteran to submit additional evidence.  The Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Prior to February 6, 2014, a 10 percent rating, but no higher, for grade 1 anterolisthesis of L5 on S1 is granted.

Since February 6, 2014, a rating in excess of 10 percent for grade 1 anterolisthesis of L5 on S1 is denied.

A compensable rating for bilateral tinea pedis is denied.

A compensable rating for bilateral onychomycosis of the toenails is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


